Case 1:16-cv-23486-RNS Document 257 Entered on FLSD Docket 05/04/2021 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                        Case No. 1:16-cv-23486-SCOLA/OTAZO-REYES

  CARACOL TELEVISION S.A., a foreign
  corporation, and CARACOL TELEVISION INC.,
  a Florida corporation,

          Plaintiffs/Judgment Creditors,

  v.

   TVMIA INTERNATIONAL, CORP. d/b/a
   TVmia and d/b/a Telefonica Latina;
   EDUARDO PEREZ BUCCI;
   MARCELO J. ADARVEZ; TEVEYA, CORP.;
   and WORLD PASS COMMUNICATIONS
   CORP.,

          Defendants/Judgment Debtors,

  and

  BANK OF AMERICA, N.A.,

        Garnishee.
  _________________________________________/

         PLAINTIFFS’ MOTION FOR FINAL JUDGMENT IN GARNISHMENT AND
        DIRECTING TURN OVER OF DEFENDANT/JUDGEMENT DEBTOR’S FUNDS
                          AT BANK OF AMERICA, N.A.

          Plaintiffs, CARACOL TELEVISION S.A. and CARACOL TELEVISION INC.

  (collectively “Caracol”), by and through undersigned counsel, hereby file this motion for final

  judgment in garnishment and directing turnover of garnished funds of Defendants/Judgement

  Debtors WORLD PASS COMMUNICATIONS CORP. (also d/b/a CREDITRIP; UNITEL

  GLOBAL; VOLAR MEJOR; TVCOLOMBIANA; TICKET CENTER GROUP; TELEFONICA

  LATINA; BANCO BUCCI; or TO 2 LLAMAN) at Bank of America, N.A., and as grounds states:
Case 1:16-cv-23486-RNS Document 257 Entered on FLSD Docket 05/04/2021 Page 2 of 7




         1.      On December 28, 2017, this Court issued a Final Judgment and Permanent

  Injunction against the Defendants in the amount of $8,923,586.08 (D.E. 175).

         2.      On January 11, 2018, Plaintiff/Judgment Creditor Caracol moved this Court for

  issuance of post-judgment writs of garnishment directed at various banks for accounts indebted to

  the Defendants/Judgment Debtors, including the accounts at Bank of America, N.A. under the

  name of UNITEL GLOBAL LIMITED LLC ending in 4486, 4758, 9291, and 9327. The writs

  were issued by the Clerk on January 12, 2018.

         3.      Bank of America received a writ of garnishment (the “Writ”) for Defendant World

  Pass Communications Corp. (also d/b/a CREDITRIP; UNITEL GLOBAL; VOLAR MEJOR;

  TVCOLOMBIANA; TICKET CENTER GROUP; TELEFONICA LATINA; BANCO BUCCI; or

  TO 2 LLAMAN) (D.E. 219 at Ex. A).

         4.      On March 9, 2018, Bank of America, N.A. filed a motion for clarification. As

  indicated in the Motion for Clarification, Bank of America has set aside funds from different

  accounts titled “Unitel Global Limited d/b/a Telefonica Latina” totaling $16,573.01 (D.E. 219).

  Unitel Global, LLC contacted the bank to demand release of the funds, arguing that the garnished

  accounts are not subject to the Writ because “Unitel Global Limited d/b/a Telefonica Latina”

  purportedly is not a defendant in the referenced action.

         5.      On March 16, 2018, Plaintiff/Judgment Creditor Caracol filed a Memorandum of

  Law in Support of Garnishee Bank of America, N.A.’s Motion for Clarification of Writ of

  Garnishment. In that memorandum, Caracol argued that the accounts titled “United Global

  Limited d/b/a/ Telefonica Latina” are subject to the Writ of Garnishment because (i) the entity

  claiming to dispute the Writ is merely an extension of the Defendants and is in receipt of funds

  indebted to Defendants; (ii)said entity has also failed to file an affidavit to challenge the writ of



                                                   -2-
Case 1:16-cv-23486-RNS Document 257 Entered on FLSD Docket 05/04/2021 Page 3 of 7




  garnishment; and (iii) the owner of the accounts at issue, Ms. Flavia Ferraro, Managing Member

  of Unitel Global LLC (and wife of Defendant Eduardo Bucci), had proper notice as she contacted

  Bank of America directly referencing the Writ on or about February 6, 2018 (see D.E. 219 at Ex.

  C) and was served with the Motion for Clarification by email and U.S. Mail (see D.E. 219 at p. 7).

         6.      Plaintiff/Judgment Creditor Caracol also argued that the bank accounts at issue

  belong to “Unitel Global Limited d/b/a Telefonica Latina” and that the name “Telefonica Latina”

  is a Florida registered fictitious named shared by Unitel Global Limited LLC, TVmia International

  Corp., World Pass Communications Corp., and Eduardo Bucci—a list that does include Judgment

  Debtors, with the exception of Unitel Global Limited LLC. Since “Telefonica Latina” is the name

  by which the Defendants are doing business in Florida, Plaintiffs have an equitable interest in

  funds set aside by Bank of America under the name Telefonica Latina (or funds set aside by any

  other bank where Telefonica Latina receives money).

         7.      It is Unitel Global Limited, LLC—not the judgment creditors or the garnishee—

  that must prove to this Court that the property to be garnished is not indebted to Defendants, but

  that company has not filed anything attempting to do so. See Nat’l Car Rental Sys., Inc. v. Bruce

  A. Ryals Enters., Inc., 380 So. 2d 529, 530 (Fla. 5th DCA 1980). Furthermore, Caracol has

  provided facts in support of the nexus between the Defendants and Unitel Global Limited, LLC,

  and those facts indicate an affiliation, agency, and/or Joint Venture between them.

         8.      On March 20, 2018, this Court entered Order on Garnishee, Bank of America,

  N.A.’s Motion for Clarification of Writ of Garnishment, whereby Bank of America, N.A. was

  authorized and directed to continue holding the funds at issue until further order of this Court.

         9.      To date the funds in the accounts at Bank of America, N.A. titled “Unitel Global

  Limited d/b/a Telefonica Latina” and ending in 4486, 4758, 9291, and 9327 remain frozen, while



                                                   -3-
Case 1:16-cv-23486-RNS Document 257 Entered on FLSD Docket 05/04/2021 Page 4 of 7




  the full amount of the final judgment rendered against Defendants on December 28, 2017, has not

  been satisfied.

         10.        Where, as here, a third party claims the property belongs to it and not to the

  judgment debtor, it can file an affidavit to that effect and challenge the writ of garnishment before

  the court. See Fla. Stat. § 77.16(1) (2013). Here, Unitel Global Limited, LLC has not only failed

  to file an affidavit to challenge the writ of garnishment, after almost two years this company has

  not taken any further action in this regard. As in Zivitz v. Zivitz, 16 So. 3d 841, 849 (Fla. Dist. Ct.

  App. 2009), here Unitel Global Limited, LLC took a position of deliberate indifference to protect

  its monies and the undisputed facts reflect that its conduct amounts to inaction where the statute

  requires an affirmative action.

         11.        This motion seeks a court order directing Garnishee, Bank of America, N.A., to

  turn over the funds at issue that currently are in its possession, custody or control to the judgment

  creditor. Such levy is to be made in partial satisfaction of the money judgment previously entered

  herein. The judgment debtor and/or Unitel Global Limited, LLC have failed to challenge the

  restrictions to the frozen funds properly or with diligence. Therefore, Plaintiff/Judgment Creditor

  Caracol now requests the issuance of a Final Judgment in Garnishment and Debt Collection

  Turnover Order as to all the funds in the accounts listed above.

         12.        A copy of a proposed Final Judgment in Garnishment Respect to Bank of America,

  N.A., and Order to Turnover Funds in attached hereto.

         WHEREFORE, the Plaintiffs, CARACOL TELEVISION S.A. and CARACOL

  TELEVISION INC., request this Honorable Court for a Final Judgment in Garnishment Respect

  to Bank of America, N.A., and Order to Turnover to Plaintiffs/Judgment Creditors the Funds at

  Issue in the amount of $16,573.01, and any other relief that this Court deems just and proper.



                                                    -4-
Case 1:16-cv-23486-RNS Document 257 Entered on FLSD Docket 05/04/2021 Page 5 of 7




  Respectfully submitted,

         Dated: May 4, 2021                            /s/ Laura M. Reich
                                                       Laura M. Reich
                                                       Fla. Bar No. 22792
                                                       Clarissa A. Rodriguez
                                                       Fla. Bar No. 38175
                                                       Reich Rodriguez, P.A.
                                                       9999 N.E. 2nd Ave., #204
                                                       Miami Shores, FL 33138
                                                       Tel: (786) 420-6235
                                                       Fax: (786) 420-6281
                                                       laura@reichrodriguez.com
                                                       clarissa@reichrodriguez.com

        CERTIFICATE OF GOOD FAITH CONFERENCE; UNABLE TO CONFER

         Pursuant to Local Rule 7.1(a)(3)(B), I hereby certify that counsel for the movant has made

  reasonable efforts to confer with all parties and non-parties who may be affected by the relief

  sought in the motion but has been unable to do so. Specifically, meet and confer e-mails were sent

  to Eduardo Perez Bucci and Flavia Ferrero to their last known e-mail addresses on April 13, 15,

  and 20, 2021.

         For Eduardo Perez Bucci: bucci@tvmia.com.
         For Flavia Ferrero: FF@tvmia.com; laveral@hotmail.com;
         flaveral@compuserve.com; fferrero@hotmail.com; fferrero@msn.com;
         flavia@ticketcenterpr.com; Ferrero@linealz3.com; and flavia.ferrero@kw.com.

  We have not received any response from them to date.

                                                              /s/ Laura M. Reich
                                                              Laura M. Reich

                                  CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on May 4, 2021, I electronically filed the foregoing document with the

  Clerk of the Court using the CM/ECF filing system. I also certify that the foregoing document is

  being served on the same date on all counsel of record on the following Service List via




                                                 -5-
Case 1:16-cv-23486-RNS Document 257 Entered on FLSD Docket 05/04/2021 Page 6 of 7




  transmission of Notices of Electronic Filing generated by the CM/ECF system and, for those

  parties or individuals who do not receive CM/ECF notices, via US Mail.

                                                           /s/ Laura M. Reich
                                                           Laura M. Reich




                                               -6-
Case 1:16-cv-23486-RNS Document 257 Entered on FLSD Docket 05/04/2021 Page 7 of 7




                                         SERVICE LIST

   Via US Mail                                  Via CM/ECF
   Eduardo Perez Bucci                          Jamiee L. Braverman
                                                LIEBLER, GONZALEZ & PORTUONDO
      -   bucci@tvmia.com
      -   Calle Claudio coello 51, piso 1,            -Courthouse Tower – 25th Floor 44
          Madrid, Madrid, Spain 28001                  West Flagler Street Miami, Florida
          (Via US international mail)                  33130 (305) 379-0400
                                                   - service@lgplaw.com
   TVmia International Corp.                    Flavia Ferrero

      -   bucci@tvmia.com                             -527 NE 69 Street
      -   Calle Claudio coello 51, piso 1,             Miami, FL 33138
          Madrid, Madrid, Spain 28001              - Emails:
          (Via US international mail)                  FF@tvmia.com;
                                                       laveral@hotmail.com;
                                                       flaveral@compuserve.com;
                                                       fferrero@hotmail.com;
                                                       fferrero@msn.com;
                                                       flavia@ticketcenterpr.com;
                                                       Ferrero@linealz3.com; and
                                                       flavia.ferrero@kw.com.
   World Pass Communications Corp.              Unitel Global Limited LLC

      -   bucci@tvmia.com                       297 Kingsbury Grade, Suite 100
      -   Calle Claudio coello 51, piso 1,      MB 4470
          Madrid, Madrid, Spain 28001           Lake Tahoe, NV 89449-4470
          (Via US international mail)
                                                and

                                                NORTHWEST REGISTERED AGENT LLC
                                                3030 N Rocky Point Dr., Ste 150A
                                                Tampa, FL 33607

   TeVeYa Corp.                                 Marcelo J. Adarvez
   c/o Secretary of State
                                                      -   245 SE 6th Street.
      -   P.O. Box 6327                                   Dania, FL 33004
          Tallahassee, FL 32301

      -   Registered Agent:
          Alberto P. Cuestas
          123 SE 3rd Ave., #368
          Miami, FL 33131


                                              -7-
